DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roujol (“REAL TIME CONSTRAINED MOTION ESTIMATION FOR ECG-GATED CARDIAC MRI”, 2020) in view of  Sun(  US 20180293737).

Regarding claim 1, Roujol teaches an apparatus for motion tracking, comprising one or more processors ( Abstract, Continuous magnetic resonance (MR) imaging), wherein the one or more processors are configured to: 
derive a source image of an anatomical structure( 2.4, Synthetic dataset) and a reference image of the anatomical structure( 2.4, In vivo dataset); 
refine the preliminary motion field to obtain a refined motion field ( 2.5, gold standard error (GSE) in the scope of this paper) based on the direct comparison between estimated motion field (D) and ground truth motion field (Dgt) was evaluated).

Roujol does not expressly teach 
at each of multiple image scales, generate a first representation of features from the source image, a second representation of features from the reference image, and a motion field based on the first representation of features and the second representation of features that indicates a change of the anatomical structure from the source image to the reference image, wherein the respective first representations of features and the respective second representations of features associated with the multiple image scales form a feature pyramid and the respective motion fields associated with the multiple image scales form a motion pyramid; 
determine a preliminary motion field based on the feature pyramid; and 
refine the preliminary motion field based on the motion pyramid to obtain a refined motion field.
However,  Sun teaches 
at each of multiple image scales, generate a first representation of features from the source image( First Feature Pyramid in Fig. 1C), a second representation of features from the reference image( second Feature Pyramid in Fig. 1C), and a motion field based on the first representation of features and the second representation of features that indicates a change of the anatomical structure from the source image to the reference image, wherein the respective first representations of features and the respective second representations of features associated with the multiple image scales form a feature pyramid and the respective motion fields associated with the multiple image scales( 105 in Fig. 1C)  form a motion pyramid; 
determine a preliminary motion field based on the feature pyramid ( 140 in Fig. 1C); and 
refine the preliminary motion field based on the motion pyramid to obtain a refined motion field.( 145 in Fig. 1C)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roujol  and Sun,  by substituting motion estimation method in Roujol of with the optical flow  estimation method of Sun, with motivation that Sun’ “constructing the partial cost volume at multiple pyramid levels results in optical flow estimation models that are computationally accurate and efficient” ( Sun, [0024]).

Regarding claim 2, Roujol  and Sun teaches the apparatus of claim 1, wherein the multiple image scales correspond to respective image resolutions( Sun, 110 in Fig. 1A; [0020], A pyramidal set of features is generated to have L levels, where each level l includes feature representations associated with a different resolution (in pixels) of the image).

Regarding claim 3, Roujol  and Sun teaches the apparatus of claim 1, wherein the motion fields associated with the multiple image scales are determined independently from each other( Sun, 110 in Fig. 1A; [0020], A pyramidal set of features is generated to have L levels, where each level l includes feature representations associated with a different resolution (in pixels) of the image; [0038], the parameters used by the optical flow estimator layer(s) 140 for processing different levels of the feature pyramids are not shared, so separate parameters are used for each level).

Regarding claim 4, Roujol  and Sun teaches the apparatus of claim 1, wherein the one or more processors being configured to refine the preliminary motion field based on the motion pyramid comprises the one or more processors being configured to up-sample the respective motion fields associated with the multiple image scales and fuse the respective up-sampled motion fields with the preliminary motion field to obtain the refined motion field (Sun,  152 in Fig. 1C).

Regarding claim 5, Roujol  and Sun teaches the apparatus of claim 4, wherein the one or more processors being configured to refine the preliminary motion field based on the motion pyramid further comprises the one or more processors being configured to apply respective scaling factors to the up-sampled motion fields prior to fusing the up-sampled motion fields with the preliminary motion field( Sun, [0018], The CNN model uses an upsampled optical flow computed for the previous (l−1) level of the pyramid structures to warp the features of the second image for the lth level. The CNN model computes a partial cost volume based on the correlation between features of the first image and the warped features of the second image).

Regarding claim 6, Roujol  and Sun teaches the apparatus of claim 1, wherein the motion field associated with each of the multiple image scales is determined using one or more artificial neural networks( Sun, 115 in Fig. 1C ) and wherein parameters of the one or more artificial neural networks are learned via a training process guided by a teacher neural network( Sun, [0032], 145 in Fig. 1C).

Regarding claim 7, Roujol  and Sun teaches the apparatus of claim 6, wherein the teacher neural network is pre-trained to generate a motion field based on two images of the anatomical structure via progressive motion compensation( Sun, [0025], the optical flow estimation technique iteratively processes each level of the feature pyramid structures (i.e., each pyramidal set of features), starting at the top level (l=L) for the first image and the second image using an optical flow estimate from the previous iteration to refine the optical flow estimate until the target level is reached (l=1)).

Regarding claim 8, Roujol  and Sun teaches the apparatus of claim 7, wherein the two images comprise a source training image and a reference training image and wherein the teacher neural network being pre-trained to predict the motion field via progressive motion compensation comprises the teacher neural network being pre-trained to: 
predict a first motion field based on the source training image and the reference training image( Sun, [0025], starting at the top level (l=L) for the first image and the second image using an optical flow estimate); 
predict a second motion field based on the reference training image and a warped image obtained using the source image and the first motion field(Sun, [0026], The partial cost volume is computed for the top level using the top level of the first feature pyramid and the warped top level of the second feature pyramid. The optical flow estimate is then computed using the top level of the first feature pyramid, the cost volume of the top level, and the initial optical flow estimate); and 
generate a refined motion field based on the first motion field and the second motion field(Sun, [0026], The computed optical flow estimate is then upsampled and the process is repeated (starting at the warping) for the (l=l−1) level of the feature pyramids. The process continues until the bottom level of the feature pyramids is used to produce a final optical flow estimate).

Regarding claim 9, Roujol  and Sun teaches the apparatus of claim 8, wherein a student neural network( 115 in Fig. 1C) is used during the training process to learn the parameters of the one or more artificial neural networks and, during the training process, the student neural network is configured to predict a motion field based on the two images of anatomical structure and adjust the parameters at least partially based on a difference between the motion field predicted by the student neural network and the refined motion field generated by the teacher neural network( Sun, [0035], The partial cost volume represents the correlation, and, together with the upsampled optical flow estimate provided by the upsampler 152 and features of the first image, the partial cost volume is input to the optical flow estimator layer(s) 140 to predict the new optical flow estimates).

Regarding claim 10, Roujol  and Sun teaches the apparatus of claim 9, wherein the training process comprises multiple iterations of predictions and the parameters obtained via a first iteration of prediction are used to guide a second iteration of prediction(Sun, [0026], The computed optical flow estimate is then upsampled and the process is repeated (starting at the warping) for the (l=l−1) level of the feature pyramids. The process continues until the bottom level of the feature pyramids is used to produce a final optical flow estimate).

Claims 12-19 recite the method carried out in the apparatus in claims 1-9, and thus also rejected.
Claim 20 recites the method carried out in the apparatus in claims 1-10, and thus also rejected.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roujol  in view of  Sun, further in view of Ferdian ( “Fully Automated Myocardial Strain Estimation from Cardiovascular MRI-tagged Images Using a Deep Learning Framework in the UK Biobank”, 2020).
Regarding claim 11, Roujol  in view of  Sun teaches the apparatus of claim 6.
Roujol  in view of  Sun  dose not expressly teach wherein the anatomical structure comprises a myocardium and wherein, during the training of the one or more artificial neural networks, a motion estimation error is decomposed into a first error along a radial direction and a second error along a circumferential direction and the parameters of the one or more artificial neural networks are adjusted based on at least one of the first error or the second error.

	However, Ferdian teaches  wherein the anatomical structure comprises a myocardium ( Abstract, deep learning framework to estimate myocardial strain) and wherein, during the training of the one or more artificial neural networks, a motion estimation error is decomposed into a first error along a radial direction and a second error along a circumferential direction ( Page 5,  the mean squared
error between predicted (xi ’, yi ’) and ground truth ( xi , yi ) landmark positions …ΔRkt is the distance between the epi- and endocardial landmarks along each radial line…  and ΔCkt  is the distance between two consecutive landmarks in the midwall circumference) and the parameters of the one or more artificial neural networks are adjusted based on at least one of the first error or the second error ( Page 5, first paragraph, The combined RNN and CNN was trained end to end as a one network).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the structure of a myocardium with motion along radial and tangential directions taught by Ferdian for the generic structure of a heart and the feature matching method at each pyramid of Roujol  in view of  Sun.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661